UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: July 7, 2014 (Date of Earliest Event Reported) PANACHE BEVERAGE, INC. (Exact name of Registrant as specified in its charter) Delaware 000-52670 20-2089854 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 150 Fifth Avenue, 3rd Floor New York, NY 10011 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (646) 480-7479 (Former name, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.03. Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant. The information set forth in Item2.04 hereof is incorporated herein by reference. Item 2.04. Triggering Events That Accelerate or Increase a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement. On July 7, 2014, in connection with that certain Factoring Agreement, dated February 11, 2014, by and among Natwest Finance Limited, a New Zealand corporation (“Natwest”), Wodka, LLC, Panache, LLC and James Dale, we received written notice from Natwest of demand for repayment of the aggregate principal amount and interest due of$190,032 as of June 30, 2014. Management disputes the claim made by Natwest and believes that it does not have merit. Item 9.01. Financial Statements and Exhibits: (a) Financial Statements - Not Applicable (b) Pro-Forma Financial Information - Not Applicable (c) Shell Company Transactions - Not Applicable (d) Exhibits: None. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. PANACHE BEVERAGE, INC. Dated: July 11, 2014 By: /S/ MICHAEL ROMER Michael Romer Interim Chief Executive Officer 3
